Citation Nr: 1204425	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  97-27 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to separate disability ratings for loss of motion of the cervical spine and intervertebral disc syndrome of the cervical spine.  

3.  Entitlement to an effective date earlier than July 1, 1996, for the award of a 40 or 60 percent disability rating for service-connected intervertebral disc syndrome of the cervical spine.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from April 1963 to May 1966.  He also had two periods of active duty for training from March 1985 to May 1985, and in July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a separate compensable rating for the Veteran's service-connected cervical spine disability and granted an increased rating of 30 percent for the cervical spine disability, effective July 1, 1996.  The case is also on appeal from an April 2002 rating decision of the VA RO in St. Petersburg, Florida, which denied service connection for sinusitis.  

In a March 2003 statement of the case, the RO affirmed the April 2001 decision and also denied entitlement to an effective date earlier than July 1, 1996, for the Veteran's service-connected cervical spine disability.  In July 2004, the RO granted an increased disability rating of 60 percent for the cervical spine disability effective from July 1, 1996, but that decision did not address the issue of whether the Veteran was entitled to an effective date up to one year earlier than July 1, 1996, for the 60 percent disability rating.  

In an August 2005 decision, the Board denied entitlement to a rating higher than 60 percent for the cervical spine disability, entitlement to a separate compensable rating for a cervical spine disability, and entitlement to an effective date earlier than July 1, 1996, for the Veteran's cervical spine disability.  The Veteran appealed the August 2005 Board decision to the Court of Appeals for Veterans Claims.  In a November 2007 Memorandum Decision, the Court vacated and remanded the Board decision and remanded the claims to the Board for readjudication in accordance with the Order.  

With respect to the earlier effective date claim, the Court remanded the issue for the Board to consider whether the Veteran was entitled to a 40 percent disability rating within one year prior to July 1, 1996.  The Court remanded the issue of entitlement to separate ratings for cervical strain disability for the Board to apply the version of 38 C.F.R. § 4.71a that is most favorable to the Veteran.  However, the Court did not address the issue of whether the Veteran is entitled to a separate compensable rating for his cervical spine disability.  The issue of entitlement to a rating higher than 60 percent for the cervical spine disability was deemed abandoned by the Court and is not a subject of this appeal.

In a January 2009 Board decision, the Board denied entitlement to a separate compensable rating for a cervical spine disability, entitlement to an effective date earlier than July 1, 1996, for the award of a 40 or 60 percent rating for the Veteran's cervical spine disability, and entitlement to service connection for sinusitis.  The Veteran appealed the January 2009 Board decision to the Court.  In a March 2011 Memorandum Decision, the Court vacated and remanded the Board decision and remanded the claims to the Board for readjudication in accordance with the Order.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the issue of entitlement to a separate compensable rating for a cervical spine disability, the Court determined that the evidence was not clear whether the limited motion of the cervical spine was due to the service-connected intervertebral disc syndrome of the cervical spine (under which the cervical spine disability has been rated).  The Court indicated that a medical opinion should be obtained to determine whether the limitation of motion was due to the intervertebral disc syndrome (described by the Court as a nerve root injury) or some other cause.  In order to properly adjudicate this claim, a VA examination and medical opinion should be obtained.  The Board notes that the issue of entitlement to an earlier effective date for the award of a 40 or 60 percent rating is inextricably intertwined with this issue of the rating assigned for the spine, to include the assignment of any separate ratings, and the Board will defer a decision on that issue.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

With regard to the issue of entitlement to service connection for sinusitis, the Court indicated that the only medical opinion evidence of record, that of a VA examiner, included only conclusory statements without a rationale for the opinion.  The Court indicated that a new medical opinion should be obtained.  Consequently, another examination with an opinion and supporting rationale should be obtained prior to final disposition of this claim.  

VA outpatient treatment records dated through June 2009 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after June 2009 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated since June 2009.  

2.  After the above development has been completed, schedule the Veteran for a VA orthopedic examination with a medical doctor to determine the current severity of his cervical spine disability, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions.  The examiner is requested provide the following information:

(a)  Identify and describe in detail all residuals attributable to the Veteran's service-connected cervical spine disability.

(b)  Report range of motion measurements for the cervical spine in degrees.

(c)  Note any pain, weakened movement, excess movement, excess fatigability, or incoordination on movement.  Describe whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly.  If there is no pain, limitation of motion, or other limitation of function, that should be noted in the report.

(d)  Identify all neurological residuals relating to the Veteran's cervical spine disability.  With regard to any neurological disability resulting from the service-connected cervical spine disability, the specific nerve affected should be specified, and the degree of paralysis shown.

(e)  Report whether the Veteran has had any incapacitating episodes as a result of his service-connected cervical spine disability and the frequency of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(f)  The examiner should include a complete description of the symptoms attributable specifically to intervertebral disc syndrome and specifically state whether any limitation of motion of the cervical spine is attributable to intervertebral disc syndrome (described as a nerve root injury) or to some other cause.  The examiner should include a rationale for the opinion.

(g)  State whether there is any limitation of motion of the cervical spine that is due to intervertebral disc syndrome, or whether there is limitation of cervical spine motion that is due to some other cause or disability than intervertebral disc syndrome.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current sinus disability.  The claims folders must be reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any current disability.  The examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any sinus disability diagnosed had its onset in service, was aggravated by service, or is otherwise related to any incident of service or to the Veteran's reported exposure to pigeon droppings in service.  Any opinion expressed must be accompanied by a complete rationale and the examiner should reconcile the opinion with the August 2001 VA examiner's opinion.  

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


